DETAILED ACTION
The following is a Non-Final, First Office Action on the Merits in response to communications filed December 28, 2020.  Currently, claims 1–20 are pending.

Claim Objections
Claims 1, 5, 13, and 15 are objected to because of the following informalities:  
Claim 1 recites “providing a plurality of business accounts managed by at least one remote server”.  However, claim 1 and dependent claims 2–3, 6, 13 subsequently recite “the remote server”.  In view of the recitations of “the remote server”, Examiner recommends amending claim 1 to recite “providing a plurality of business accounts managed by a remote server” in order to avoid issues of clarity under 35 U.S.C. 112(b).
Claim 5 recites “acquiring the plurality of business data from the plurality of external sources and network”.  Examiner recommends amending the claim to recite “acquiring the plurality of business data from the plurality of external sources and a network”.
Claim 13 recites “combining the business information”.  However, claim 1, from which claim 13 depends, previously recites “the information”.  In view of claim 1, Examiner recommends amending claim 13 to recite “combining the 
Claim 15 recites “wherein the update information includes”.  Examiner recommends amending the element to recite “wherein the updated information includes” in order to address the inadvertent typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1–20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “generating a business rating for the specific business account based on the plurality of business data”.  Although Applicant’s Specification discloses utilizing an average rating of quantitative ratings (see e.g. Spec. pg. 8, ll. 29–30), the step of “generating a business rating” is not limited to quantitative ratings in view of, for example, claim 10.  Further, Applicant’s Specification does not disclose any process or methodology for generating a business rating based on non-quantitative information.  As a result, the Specification does not fully set forth the claimed invention in such a way as to convey possession of the invention.  Accordingly, claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Claims 2–20, which depend from claim 1, inherit the deficiencies described above.  As a result, claims 2–20 are similarly rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Claim 8 similarly recites “determining the weighting factor for each quantitative rating”.  However, Applicant’s Specification does not disclose any process of methodology for determining a weighted factor (see e.g. Spec. pg. 9, ll. 5–8).  As a result, the Specification does not fully set forth the claimed invention in such a way as to convey possession of the invention; and claim 8 is further rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Claim 10 recites “converting each non-quantitative business data into a quantitative rating”.  However, Applicant’s Specification does not disclose any process of methodology for converting each non-quantitative business data into a quantitative rating (see e.g. Spec. pg. 9, ll. 18–20).  As a result, the Specification does not fully set forth the claimed invention in such a way as to convey possession of the invention; and claim 10 is further rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the business identification” in line 8.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 1 is interpreted as reciting “wherein the information includes [[the]] a business identification and industry”.
Claim 1 further recites “the specific business account” in lines 9–10.  Although claim 1 previously recites “a specific business”, there is insufficient antecedent basis for “the specific business account” in the claim.  For purposes of examination, claim 1 is interpreted as reciting “(B) prompting a user of a specific business account to enter information”.  
Finally, claim 1 recites “the specific business user”.  Although claim 1 previously recites “a user”, there is insufficient antecedent basis for “the specific business user” in the claim.  For purposes of examination, claim 1 is interpreted as reciting “relaying the business rating to the 
In view of the above, claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2–20, which depend from claim 1, inherit the deficiencies described above.  As a result, claims 2–20 are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 recites “the rating” in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Examiner further notes that claim 6 previously recites a “business rating” and an “average rating”.  In view of the previous recitations of claim 6, claim 6 is interpreted as reciting “saving the average rating for the specific business account”.
Claim 8 recites “the quantitative rating” in lines 6–7 and 8–9.  There is insufficient antecedent basis for these limitations in the claims.  For purposes of examination, claim 8 is interpreted as reciting “determining the weighting factor for a quantitative rating of the plurality of business data”.
Claim 10 recites “the rating” in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Examiner further notes that claim 10 previously recites a “business rating” and a “quantitative rating”.  In view of the previous recitations of claim 10, claim 10 is interpreted as reciting “if the non-quantitative business data is related to the business rating of the specific business”.  
Claim 10 further recites “if the non-quantitative business data is related to the rating of the specific business”.  Examiner notes that the conditional “if” element does not include a subsequent result.  As a result, the scope of the recited “if” conditional is unclear.
Claim 12 recites “the existing business rating” in lines 5–6.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 12 is interpreted as reciting “[[the]] an existing business rating”
Claim 13 recites “the business information” and “the rating” in line 6.  Although claim 1 previously recites “information” and a “business rating”, there is insufficient antecedent basis for these limitations in the claim.  For purposes of examination, claim 13 is interpreted as reciting “combining the business rating”.  
Claim 15 recites “the latest date” and “the update” in line 6.  There is insufficient antecedent basis for these limitations in the claim.  In view of the objection above, and for purposes of examination, claim 15 is interpreted as reciting “wherein the updated information includes [[the]] a latest date of [[the]] an update for the specific business account”.
Claim 16 recites “the rating scale” in line 8.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 16 is interpreted as reciting “[[the]] a rating scale”.
Claim 18 recites “the plurality of predetermined external ratings”, “the corresponding source” and “the rating” in lines 4, 4–5, and 6, respectively.  There is insufficient antecedent basis for these limitations in the claim.  Examiner notes that claim 1 previously recites a “business rating”, and claim 17 previously recites a “plurality of predetermined external ratings”.  In view of the claims 1 and 17, and for purposes of examination, claim 18 is interpreted as reciting “[t]he method for providing a business rating using quantitative and non-quantitative information as claimed in claim [[13]] 17, the method comprising the steps of: displaying each of the plurality of predetermined external ratings and [[the]] a corresponding source on the rating widget; and if the business rating of the specific business account is selected”.   
Claim 18 further recites “if the rating of the specific business account is selected on the corresponding PC device of the specific business user”.  Examiner notes that the conditional “if” element does not include a subsequent result.  As a result, the scope of the recited “if” conditional is unclear.
In view of the above, Examiner respectfully requests that Applicant thoroughly review the claims for compliance with the requirements set forth under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–20 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes limitations for “providing a plurality of business accounts, wherein each of the plurality of business accounts is associated with a corresponding [entity]”; “prompting a user of a specific business to enter information, wherein the information includes the business identification and industry”; “obtaining a plurality of business data for the specific business account”; “generating a business rating for the specific business account based on the plurality of business data”; and “relaying the business rating to the specific business user”.
The limitations above recite an abstract idea.  More particularly, the elements above recite certain methods of organizing human activity related to commercial business relations and/or managing personal behavior or relationships or interactions between people because the elements describe a process for rating a business according to information obtained from a user.  Further, the elements recite mental processes because the elements describe observations or evaluations that could be practically performed in the mind.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 2–20 further describe the process for rating a business and recite certain methods of organizing human activity and/or mental processes for the same reasons as stated above with respect to claim 1.  Additionally, claims 6–8 recite mathematical concepts because claims 6–8 recite mathematical calculations.  As a result, claims 2–20 recite an abstract idea under Step 2A Prong Two.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements include a remote server and corresponding personal computing devices.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the additional computing elements are generic computing elements that are merely used as a tool to perform the recited abstract idea.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2–5, 7–10, 12, and 19–20 do not include any additional elements beyond those recited with respect to claim 1.  As a result, claims 2–5, 7–10, 12, and 19–20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
Claims 6, 11, and 13–18 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements include databases and steps for saving information into a database (claim 6), natural language processing (claim 11), and creating and displaying a rating widget (claims 13–18).  When considered in view of the claims as a whole, the additional elements do not integrate the abstract idea into a practical application because the databases are generic computing elements that are merely used as a tool to perform the recited abstract idea, and the step of saving is an insignificant extrasolution activity to the recited abstract idea (claim 6); the natural language processing element does no more than generally link the use of the abstract idea to a particular technological environment (claim 11); and the elements for creating and displaying a rating widget similarly do no more than generally link the use of the abstract idea to a particular technological environment (claims 13–18).  As a result, claims 6, 11, and 13–18 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements include a remote server and corresponding personal computing devices.  The additional elements do not amount to significantly more than the abstract idea because the additional computing elements are generic computing elements that are merely used as a tool to perform the recited abstract idea.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2–5, 7–10, 12, and 19–20 do not include any additional elements beyond those recited with respect to claim 1.  As a result, claims 2–5, 7–10, 12, and 19–20 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Claims 6, 11, and 13–18 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements include databases and steps for saving information into a database (claim 6), natural language processing (claim 11), and creating and displaying a rating widget (claims 13–18).  The additional elements do not amount to significantly more than the abstract idea because the databases are generic computing elements that are merely used as a tool to perform the recited abstract idea, and the step of saving is a well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(II) (claim 6); the natural language processing element does no more than generally link the use of the abstract idea to a particular technological environment (claim 11); and the elements for creating and displaying a rating widget similarly do no more than generally link the use of the abstract idea to a particular technological environment (claims 13–18).  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claims 6, 11, and 13–18 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1–20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–7, 10, 12–13, and 15–20 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (U.S. 2015/0079875) in view of Franson et al. (U.S. 10,636,041).
Claim 1:  Rahman discloses a method for providing a business rating using quantitative and non-quantitative information, the method comprising the steps of:
(A) providing a plurality of business accounts managed by at least one remote server, wherein each of the plurality of business accounts is associated with a corresponding personal computing (PC) device (See FIG. 1, wherein a server architecture is disclosed; and paragraph 23, wherein a plurality of businesses have accounts/profiles within the business information portal, and wherein each business is implicitly associated with a respective computing device); 
(B) prompting a user to enter information with the corresponding PC device through the remote server, wherein the information includes the business identification (See paragraph 39, wherein a user requests as given business profile; see also paragraph 37); 
(C) obtaining a plurality of business data for the specific business account through the remote server (See paragraphs 23 and 39, wherein business data is obtained via crawling); 
(D) generating a business rating for the specific business account based on the plurality of business data through the remote server (See paragraphs 23 and 39, wherein a business score is generated for each business in the business information portal); 
(E) relaying the business rating to the specific business user with the corresponding PC device through the remote server (See paragraphs 23 and 39, wherein the business rating is displayed to the requesting user).  Rahman does not expressly disclose the remaining claim elements.
Franson discloses (B) prompting a user of a specific business to enter information with the corresponding PC device through the remote server, wherein the information includes the business identification and industry (See FIG. 6 and col. 7, ll. 11–15, wherein a user of the specific business logs in; and see col. 3, ll. 32–44, wherein the specific business user inputs business identification and type information upon prompting).
Rahman discloses a system directed to generating a business score.  Similarly, Franson discloses a system directed to evaluating an enterprise reputation.  Each reference discloses a system directed to rating a business.  The technique of identifying the business and industry is applicable to the system of Rahman as they each share characteristics and capabilities, namely, they are directed to rating business.
One of ordinary skill in the art would have recognized that applying the known technique of Franson would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Franson to the teachings of Rahman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate business ratings into similar systems.  Further, applying business identification and industry identification to Rahman would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
Claim 2:  Rahman discloses the method for providing a business rating using quantitative and non-quantitative information as claimed in claim 1, the method comprising the steps of: sending the website information to step (C) for acquiring the plurality of data for the specific business account (See paragraph 36, wherein the business provider’s website is acquired).  Rahman does not expressly disclose the remaining elements.
Franson discloses prompting the user for the specific business account to enter the website information with the corresponding PC device through the remote server in step (B) (See col. 3, ll. 23–31, wherein the user enters website information).
One of ordinary skill in the art would have recognized that applying the known technique of Franson would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 3:  Rahman discloses the method for providing a business rating using quantitative and non-quantitative information as claimed in claim 1, the method comprising the steps of: acquiring the plurality of business data for the specific business account from a plurality of external sources through the remote server in step (C); and wherein the plurality of business data includes business ratings for the specific business account (See paragraphs 39–45, wherein business ratings are obtained from a plurality of external sources).
Claim 4:  Rahman discloses the method for providing a business rating using quantitative and non-quantitative information as claimed in claim 3, the method comprising the steps of: acquiring the plurality of business data for the specific business account; and wherein the plurality of business data includes reviews and comments for the specific business account (See paragraph 21, wherein user reviews are acquired).
Claim 5:  Rahman discloses the method for providing a business rating using quantitative and non-quantitative information as claimed in claim 3, the method comprising the steps of: acquiring the plurality of business data from the plurality of external sources and network; and wherein the plurality of external sources includes external databases (See FIG. 1 and paragraph 107, wherein web crawlers implicitly retrieve information from website databases).
Claim 6:  Rahman discloses the method for providing a business rating using quantitative and non-quantitative information as claimed in claim 1, the method comprising the steps of: 
calculating a cumulative rating for the specific business account using quantitative ratings of the plurality of business data through the remote server in step (D) (See paragraph 39, wherein a cumulative rating is calculated); 
saving the plurality of business data to an internal business database (See paragraph 106, wherein business data is stored in a database); and 
saving the rating for the specific business account to an internal business rating database (See paragraphs 23 and 39, wherein each business is associated with a business score, and wherein the scores are stored).  Rahman does not expressly disclose the remaining claim elements.
Franson discloses calculating an average rating (See col. 7, ll. 36–38, wherein an average score is disclosed).
One of ordinary skill in the art would have recognized that applying the known technique of Franson would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 7:  Rahman discloses the method for providing a business rating using quantitative and non-quantitative information as claimed in claim 6, the method comprising the steps of: assigning a weighting factor to each quantitative rating of the plurality of business data; and calculating a weighted rating for the specific business account (See paragraphs 39–40, wherein a weighted cumulate rating is calculated).  Rahman does not expressly disclose the remaining claim elements.
Franson discloses calculating an average rating (See col. 7, ll. 36–38, wherein an average score is disclosed).
One of ordinary skill in the art would have recognized that applying the known technique of Franson would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 10:  Rahman discloses the method for providing a business rating using quantitative and non-quantitative information as claimed in claim 6, the method comprising the steps of: identifying non-quantitative business data of the plurality of the business data; converting each non-quantitative business data into a quantitative rating; and if the non-quantitative business data is related to the rating of the specific business (See paragraphs 77–78, wherein user reviews are analyzed and converted into numerical ratings used in determining business health scores; see also paragraphs 100 and 103).
Claim 12:  Rahman discloses the method for providing a business rating using quantitative and non-quantitative information as claimed in claim 6, the method comprising the steps of: recalculating the business rating for the specific business account; and if any change of the plurality of business data acquired affects the existing business rating (See paragraph 39, wherein business scores are updated in real-time).
Claim 13:  Rahman discloses the method for providing a business rating using quantitative and non-quantitative information as claimed in claim 1, the method comprising the steps of: creating a rating widget for the specific business account through the remote server in step (E); combining the business information with the rating into the widget for the specific business account; and displaying the rating widget on the corresponding PC device of the specific business user through the remote server (See paragraphs 21, 23, and 39, wherein business portals display business information and ratings for a given business).
Claim 15:  Rahman discloses the method for providing a business rating using quantitative and non-quantitative information as claimed in claim 13, the method comprising the steps of: including updated information for the business rating in the rating widget; and wherein the update information includes the latest date of the update for the specific business account (See paragraph 39, wherein the portal is updated in real-time; see also paragraphs 103 and 109, wherein a business health score is timestamped, and wherein the business health score is used in calculating an overall business score).
Claim 16:  Rahman discloses the method for providing a business rating using quantitative and non-quantitative information as claimed in claim 13, the method comprising the steps of: formatting the business rating into one of a plurality of formats in the rating widget; wherein the plurality of formats includes a numerical rating; wherein the plurality of formats includes a numerical rating with a full range of the rating scale; wherein the plurality of formats includes a letter rating; and wherein the plurality of formats includes a graphical rating (See paragraphs 39 and 46, wherein numerical ratings are disclosed).
Claim 17:  Rahman discloses the method for providing a business rating using quantitative and non-quantitative information as claimed in claim 13, the method comprising the steps of: incorporating a plurality of predetermined external ratings to the rating widget; and wherein the plurality of predetermined external ratings is from the plurality of business data for the specific business account (See paragraphs 39–40, wherein predetermined ratings are obtained from external sources, and wherein the predetermined ratings are incorporated into the business portal; see also paragraph 21).
Claim 18:  Rahman discloses the method for providing a business rating using quantitative and non-quantitative information as claimed in claim 13, the method comprising the steps of: displaying each of the plurality of predetermined external ratings and the corresponding source on the rating widget; and if the rating of the specific business account is selected on the corresponding PC device of the specific business user (See paragraphs 21 and 39, wherein reviews/ratings from different sources are displayed in the business portal).
Claim 19:  Rahman does not expressly disclose the elements of claim 19.
Franson discloses wherein the industry includes automobile local distribution industry (See col. 2, ll. 65–67, wherein a car dealer business type is disclosed).
One of ordinary skill in the art would have recognized that applying the known technique of Franson would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 20:  Rahman does not expressly disclose the elements of claim 20.
Franson discloses wherein the industry includes food services industry (See col. 3, ll. 32–44, wherein a restaurant business type is disclosed).
One of ordinary skill in the art would have recognized that applying the known technique of Franson would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.

Claims 8–9, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (U.S. 2015/0079875) in view of Franson et al. (U.S. 10,636,041), and in further view of MULLANEY et al. (U.S. 2018/0032636).
Claim 8:  As disclosed above, Rahman and Franson disclose the elements of claims 1–7, 10, 12–13, and 15–20.  
Rahman further discloses the method for providing a business rating using quantitative and non-quantitative information as claimed in claim 6, the method comprising the steps of: determining the weighting factor for each quantitative rating of the plurality of business data based on a plurality of criteria (See paragraphs 39–40, wherein a weighting factor is applied to the ratings data); and
wherein the plurality of criteria includes a relevance factor of the quantitative rating (See paragraph 80, wherein time-based relevance is used to weight a health score, and paragraph 103, wherein the health score is used in generating the business score).  Rahman and Franson do not expressly disclose the remaining claim elements.
Mullaney discloses wherein the plurality of criteria includes a statistical significance of the quantitative rating (See paragraph 177, wherein weightings are determined from statistical normalization).
As disclosed above, Rahman discloses a system directed to generating a business score, and Franson discloses a system directed to evaluating an enterprise reputation.  Mullaney similarly discloses ranking trending entities.  Each reference discloses a system directed to rating an entity.  The technique of utilizing statistical weights is applicable to the systems of Rahman and Franson as they each share characteristics and capabilities, namely, they are directed to rating entities.
One of ordinary skill in the art would have recognized that applying the known technique of Mullaney would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Mullaney to the teachings of Rahman and Franson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate entity ratings into similar systems.  Further, applying statistical weights to Rahman and Franson would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
Claim 9:  Rahman discloses the method for providing a business rating using quantitative and non-quantitative information as claimed in claim 8, the method comprising the steps of: wherein the plurality of criteria includes a data source credibility factor (See paragraph 78, wherein information is prioritized according to implicit credibility).
Claim 11:  Although Rahman implicitly discloses natural language processing (See paragraph 78), Rahman and Franson do not expressly disclose the elements of claim 11.
Mullaney discloses processing the non-quantitative data of the plurality of business data using at least one artificial intelligence (Al) technology; and wherein the at least one Al technology includes natural language processing (NLP) (See paragraph 199, in the context of paragraph 5, wherein natural language processing is disclosed).
One of ordinary skill in the art would have recognized that applying the known technique of Mullaney would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 8.
Claim 14:  Rahman discloses the method for providing a business rating using quantitative and non-quantitative information as claimed in claim 13, the method comprising the steps of: incorporating an identifier of the specific business account into the rating widget; and wherein the identifier is included in the plurality of business data of the specific business account (See paragraph 21, wherein an identifier is implicitly included in the business portal).  Rahman and Franson do not expressly disclose the remaining claim elements.
Mullaney discloses a logo (See paragraph 288, wherein a logo is disclosed).
One of ordinary skill in the art would have recognized that applying the known technique of Mullaney would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 8.

Conclusion
The following prior art is made of record and not relied upon but is considered pertinent to Applicant's disclosure:
McNamara (U.S. 2018/0089606) discloses a system directed to ranking a business; 
Larkin (U.S. 2017/0337596) discloses a system directed to generating a business assessment score; and
Zamani et al. (U.S. 2014/0108290) discloses a system directed to determining a merchant score indicating quality of the merchant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S BROCKINGTON III/           Primary Examiner, Art Unit 3623